Citation Nr: 0429874	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
vitiligo.

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
right anterior cruciate ligament (ACL) tear.

5.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO continued a noncompensable rating for 
bilateral hearing loss; granted an increased evaluation of 20 
percent for lumbosacral strain to 20 percent disabling 
effective February 21, 1995, date of claim; continued a 10 
percent evaluation for right ACL tear; and continued a 
noncompensable rating for vitiligo.

In a March 2001 rating decision, the RO increased the 
evaluation for vitiligo to 10 percent effective February 21, 
1995, and assigned a separate 10 percent rating for traumatic 
arthritis of the right knee effective February 21, 1995.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claims and as such, they 
remain in appellate status. 

The veteran's claims were previously before the Board in 
October 2002 and February 2003.  In both instances, the Board 
undertook additional development on the claims on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  

In May 2003, the veteran's claims were again before the 
Board.  At that time, the Board remanded them because the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F. R. § 19.9(a)(2) was invalid. See 
Disabled American Veterans, et al. v. Secretary of Veterans 
AffairsI, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The issue of entitlement to an evaluation in excess of 20 
percent for lumbosacral strain, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that bilateral hearing loss is currently 
productive of no more than a Level I designation in the right 
ear, and a Level I designation in the left ear.

3.  Prior to August 30, 2002, the competent and probative 
evidence of record establishes that the veteran's vitiligo 
involved an exposed surface area.   

4.  From August 30, 2002, the competent and probative 
evidence of record establishes that the veteran's vitiligo 
affected a 3 percent area of his body.  He did not use 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs. 

5.  The competent and probative evidence of record 
establishes that traumatic arthritis of the right knee is not 
currently productive of limitation of flexion of the leg to 
30 degrees or limitation of extension of the leg to 15 
degrees.

6.  The competent and probative evidence of record 
establishes that the veteran's right knee ACL tear is 
currently productive of moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, Tables VI - VII (2004).

2.  The criteria for a rating in excess of 10 percent for 
vitiligo have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.118, 
diagnostic code 7806. (2004); 38 C.F.R. § 4.118, diagnostic 
code 7806 (1995).

3.  The criteria for a rating in excess of 10 percent 
disabling for traumatic arthritis of the right knee, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2004).  

4.  The criteria for an increased evaluation of 20 percent 
for right knee ACL tear have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Codes 5256-5263 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

VA went on to state that it would apply the new regulations 
to any claim pending but not decided by VA as of November 9, 
2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The February 1995 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the August 1995 and March 2001 
rating decisions, the August 1995 statement of the case 
(SOC), the March 2001, December 2001, January 2004, and May 
2004 supplemental statements of the case (SSOC), the Octobr 
2002 and March 2003 letters from the Board, and the August 
2003 letter from the RO explaining the provisions of the 
VCAA.  

The August 2003 letter clearly indicated what type of 
evidence was necessary to warrant increased ratings.  The 
August 2003 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  



Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). VA outpatient 
treatment records, reports of VA examination, lay statments, 
and statements of the veteran have been obtained in support 
of his increased rating claims.  

The veteran presented testimony before the undersigned 
Veteran's Law Judge in February 2002.  The transcript has 
been associated with the claims folders.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  By the August 1995 and March 2001 rating 
decisions, the August 1995 SOC, the March 2001, December 
2001, January 2004, and May 2004 SSOCs, the October 2002 and 
March 2003 letters from the Board, and the August 2003 VCAA 
letter, the veteran was clearly advised as to which portion 
of evidence is to be provided by him and which portion is to 
be provided by VA.  That requirement of VA has been 
satisfied, and there is no additional evidence that needs to 
be provided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of a year to respond to that VCAA notice, and that he 
has given no indication of additional evidence that has not 
been obtained, the Board has concluded that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  


In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. 
§ 5103(b)].  As noted above, there is no deficiency in the 
veteran's case at hand, nor would there be otherwise by 
operation of the new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims. Id.  The requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (replacing Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 


In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  While the 
VCAA letter was mailed in August 2003, the case was remanded 
by the Board in May 2003 for compliance with the VCAA and 
reviewed in the January 2004 and May 2004 SSOCs.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in February 1995.  Thereafter, in the August 1995 
and March 2001 rating decisions, the RO did not assign the 
maximum schedular ratings available for the claimed 
disabilities.  Only after that rating action was promulgated 
did the AOJ provide specific VCAA notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  
However, as noted previously, the Board undertook additional 
development with respect to the claims on appeal in October 
2002 and February 2003.

Because the August 2003 VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini.  The CAVC did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Board finds that the CAVC 
in Pelegrini has left open the possibility of a notice error 
being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The August 2003 notice in essence invited the 
veteran to submit any evidence he had regarding the 
matters at issue.  Also, the Board notes that the 
medical records collectively address the relevant 
questions in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

CAVC has held that a claimant may not be compensated twice 
for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6.

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Hicks v. Brown, 8 Vet. App. 417 (1995), that once 
degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.


Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Bilateral Hearing Loss
Procedural Background

The pertinent history is as follows.  In an October 1991 
rating decision, the RO granted service connection for 
bilateral hearing loss.  

The RO assigned a noncompensable evaluation effective 
September 1991.  The noncompensable evaluation has been 
continued up until the present.  In February 1995, the 
veteran failed a claim for an increased rating.  The RO 
continued the noncompensable evaluation in an August 1995 
rating decision.  The veteran disagreed with the continued 
zero percent rating and initiated this appeal.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folders, which includes, but is not limited to: 
service medical and personnel records; reports of VA 
examination dated in 1992, 1994, 1996, 1999, 2002, and 2003; 
VA outpatient treatment records dated between 1992 and 2004; 
a transcript of testimony provided by the veteran and his 
wife in a video conference before the Board in February 2002; 
lay statements; and the veteran's contentions.  

The veteran's bilateral hearing loss is currently rated as 
zero percent disabling under 38 C.F.R. § 4.85.  Assignments 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. 
§ 4.85, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id.

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hearing loss more closely approximates the criteria 
for the currently assigned noncompensable rating, and there 
is no basis for a higher rating at this time.  See 38 C.F.R. 
§§ 4.3, 4.7.  

In this regard, other than complaints of tinnitus, there is 
no evidence the veteran sought treatment for his bilateral 
hearing loss in reviewing VA outpatient treatment records 
dated between 1992 and 2000.  In VA outpatient treatment 
records dated in 2001, it was noted the veteran wore hearing 
aids.  

In reports of VA examination dated prior to 2003, bilateral 
hearing loss was noted under past medical history.  The 
tympanic membranes were intact upon VA examination in January 
1996.  The veteran failed to appear for his 1999 VA 
audiological examination.

In a treatment note dated in July 2001, it was suggested that 
the veteran was exaggerating his hearing loss.  The veteran 
was provided an audiological evaluation in August 2001.  In a 
first trial, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
70
90
85
LEFT
30
35
75
90
95

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 76 in the left ear.  In a 
second trial, puretone thresholds, in decibles, were as 
follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
- 
-
35
75
75
LEFT
-
-
35
65
75

The examiner did not provide a four-frequency puretone 
average.  Only a two-frequency puretone average was provided.  

Lay statements indicate the veteran could not hear well and 
wore hearing aids.  While these statements supply relevant 
information, they cannot be used to objectively evaluate the 
veteran's current level of hearing loss.  

Upon VA examination in April 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
80
75
LEFT
30
30
35
65
65

The average pure tone threshold (a four-frequency average) 
was 55 decibels in the right ear and 49 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned zero percent disabling evaluation for 
bilateral hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  

In this regard, there are only two audiological evaluations 
of record.  While it appears that the veteran had greater 
hearing loss in 2001, there was clearly a discrepancy in the 
testing as evidenced by the second test, which showed 
different results between 2000 and 4000 hertz.  Further, the 
examiner only provided a two-frequency puretone average, 
which cannot be used to determine a Roman numeral designation 
for hearing impairment. 38 C.F.R. § 4.85.

Thus, in looking at the 2003 audiological evaluation, the 
veteran's right ear manifests an average puretone threshold 
of 55 decibels and 94 percent of speech discrimination, 
resulting in a Level I designation under Table VI.  38 C.F.R. 
§ 4.85.  The veteran's left ear manifests an average puretone 
threshold of 49 decibels and 96 percent of speech 
discrimination, also resulting in a Level I designation under 
Table VI.  Id.  Together, a Level I and Level I designation 
results in a zero percent rating, under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for a higher rating.  

In the second trial in August 2001 and in the April 2003 VA 
examination, the veteran's right and left ear hearing loss 
does not fall under the exceptional patterns of hearing loss 
as contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more.  The veteran's left and right ear 
hearing loss also does not fall under the exceptional 
patterns of hearing loss, as the puretone threshold while 30 
decibels or less at 1000 Hertz in the right ear in 2001, was 
not 70 decibels or more in the second trial at 2000 Hertz. 
38 C.F.R. § 4.86(b).  The veteran's left ear also did not 
fall under the exceptional patterns of hearing loss, as the 
puretone threshold while 30 decibels or less at 1000 Hertz, 
was not 70 decibels or more at 2000 Hertz in 2003. Id.  

The Board acknowledges the veteran's contentions that he is 
entitled to a higher rating as he wears hearing aids.  While 
the Board does not dispute the severity of the veteran's 
hearing impairment, the applicable VA regulations mandate 
that his hearing loss must be separately evaluated in each 
ear and then considered together to assign a numeric 
evaluation under the Tables provided for in 38 C.F.R. § 4.85.  
In doing so, as explained earlier in this decision, the 
combined total rating for hearing loss in both ears warrants 
no more than a zero percent evaluation.  In reaching the 
foregoing determinations, the Board has considered the 
clinical manifestations of the veteran's bilateral hearing 
loss and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss. See 
Gilbert, supra. 

Vitiligo
Procedural Background

The pertinent history is as follows.  In an April 1992 rating 
decision, the RO granted service connection for vitiligo.  
The RO assigned a noncompensable evaluation effective 
September 1991.  In February 1995, the veteran filed a claim 
for an increased rating.  In a March 2001 rating decision, 
the veteran's vitiligo was increased to 10 percent disabling 
effective February 21, 1995.  The veteran disagreed with the 
10 percent rating and initiated this appeal.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folders, which includes, but is not limited to: 
service medical and personnel records; reports of VA 
examination dated in 1992, 1994, 1996, 1999, 2002, and 2003; 
VA outpatient treatment records dated between 1992 and 2004; 
a transcript of testimony provided by the veteran and his 
wife in a video conference before the Board in February 2002; 
lay statements; and the veteran's contentions.  

The veteran's vitiligo is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.118, diagnostic code 7806.  The 
Board notes during the pendency of this claim, the rating 
criteria for evaluating skin disorders were amended, 
effective from August 30, 2002. See 67 Fed. Reg. 147, 49590-
49599 (July 31, 2002).  The veteran was notified of and 
evaluated under the new regulations in the January 2004 SSOC.  
The December 2003 VA examination took into account the new 
skin regulations.  Thus, there is no prejudice to the veteran 
in proceeding with evaluating the merits of his claim. 
Bernard, supra.

Prior to August 30, 2002, the veteran's vitiligo was 
evaluated by analogy under diagnostic code 7806, which 
provides for a 10 percent rating for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118.  A 30 percent rating was 
assigned for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that prior to August 
30, 2002, the veteran's vitiligo, more closely approximates 
the criteria for the current 10 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, VA outpatient 
treatment records dated between 1992 and 1995 were devoid of 
complaints with regard to vitiligo.

Upon VA examination in January 1996, the veteran's skin was 
essentially within normal limits.  In 1996, VA outpatient 
treatment records indicate the veteran had depigmented areas 
in the dorsum of his fingers and hands.  There was also some 
faint depigmentation on his lips and some poliosis of the 
hair. In 1997, VA outpatient treatment records indicate the 
veteran had some depigmentation in the macular areas on the 
dorsum of his hands. 

In July 1999, the veteran was afforded a VA general medical 
examination.  He indicated that spots on his face affected 
him psychologically, but otherwise his condition was stable.  

Physical examination revealed some hyperpigmented areas over 
the metacarpophalangeal (MCP) and proximal interphalangeal 
(PIP) joints with mild, small, rounded pigment areas that 
were new.

VA outpatient treatment records dated between 1999 and 2000 
were negative for complaints of vitiligo.  Progress notes 
dated in 2001 and 2002 showed the veteran had some patches of 
vitiligo on both hands, his upper lip, and anal area. 

The Board has found that the veteran's vitiligo warrants a 10 
percent rating prior to August 30, 2002, for patches on 
exposed surface areas.  38 C.F.R. § 4.118.  
However, there is no evidence that it was manifested by 
exudation or itching constant, extensive lesions, or marked 
disfigurement to warrant an increase to 30 percent disabling. 
Id.

As noted above, the skin regulations were changed effective 
August 30, 2002.  Under the new regulations, diagnostic code 
7806 provides for a 10 percent rating for dermatitis or 
eczema on at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period. 38 C.F.R. § 4.118 (2003).  A 
30 percent rating is assigned for dermatitis or eczema on 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas affected or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past 12 month period. Id.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that from August 30, 
2002, the veteran's vitiligo, more closely approximates the 
criteria for the current 10 percent rating.  See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, upon VA examination in October 
2002, there was some depigmentation on all fingers of the.  

There were also some rounded lesions on the dorsal aspect of 
the hands.  The hands were not completely hypopigmented.  He 
had some small rounded lesions of hypopigmentation on the arm 
and forearm.  

On his face the veteran only had some very small light 
hypopigmentation on the frontal area above the eyebrow.  The 
examiner noted they were barely visible.  There were no 
hypopigmented lesions on his lips.  There were some in the 
rectum.  There was no exfoliation, ulceration, or crusting of 
the lesions found.  They were not considered extensive.  The 
examiner indicated there was no marked disfigurement of the 
face or hands.  There were no systemic or nervous 
manifestations and no exceptionally repugnant appearance.  
The severity was considered mild and not to cause any 
complete deformity of the head, face, or neck.

VA outpatient treatment records dated between 2002 and 2004 
were devoid of complaints of vitiligo.  In December 2003, the 
veteran was afforded an additional VA examination.  He 
indicated that he used Desonide cream and sunscreen during 
the summer.  He stated he used no medications.  There were no 
neoplasms of the skin, urticaria, primary cutaneous 
vasculitis or erythema multiforme.  Three percent of the body 
surface area was involved, bilateral hands from the mid-
metacarpals to the tips of all fingers.  There was no 
scarring, disfigurement, acne, chloroacne, alopecia, alopecia 
areata, or hyperhidrosis.  The right axilla involved a patch 
of vitiligo 10 cm. x 8 cm.  There was minimal involvement of 
the upper lip and anal region.  The examiner indicated the 
upper lip region was almost unnoticeable. 

While a 10 percent rating is warranted from August 30, 2002, 
the objective evidence of record does not support an increase 
to 30 percent disabling.  There was no evidence that vitiligo 
was on 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected.  The 2003 VA examination 
indicated that there was only a 3 percent area affected.  

Also, the veteran did not use systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly during the 
past 12 month period.  In fact, he indicated that he took no 
medications for his vitiligo.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of vitiligo and its 
effects on the veteran's earning capacity and ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should his 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for vitiligo. See Gilbert, 
supra. 


Right Knee Traumatic Arthritis and ACL Tear 

Procedural Background

In an October 1991 rating decision the RO assigned a 10 
percent rating for right knee ACL tear effective from 
September 1991.  In February 1995, the veteran filed a claim 
for an increased rating.  The RO continued the 10 percent 
rating for the right knee ACL tear in an August 1995 rating 
decision.  The veteran disagreed with the 10 percent rating 
and initiated this appeal.  In a March 2001 rating decision, 
the RO awarded a separate 10 percent rating for right knee 
traumatic arthritis effective February 1995.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folders, which includes, but is not limited to: 
service medical and personnel records; reports of VA 
examination dated in 1992, 1994, 1996, 1999, 2002, and 2003; 
VA outpatient treatment records dated between 1992 and 2004; 
a transcript of testimony provided by the veteran and his 
wife in a video conference before the Board in February 2002; 
lay statements; and the veteran's contentions.  

VA outpatient treatment records dated between 1992 and 1995 
indicate the veteran repeatedly complained of right knee 
pain.  However, there was no evidence of crepitus, deformity, 
or effusion.  His gait was normal.  

In January 1996, the veteran was afforded a VA examination.  
He complained of giving out of the right knee and 
instability.  Examination of the right knee showed that 
extension was limited to 125 degrees.  Crepitation was 1+.  
There was no effusion.  The examiner noted that there was 
laxity of 2+ with definite lateral instability of the right 
knee joint.  There was moderate to severe pain on motion.

Upon VA examination in July 1999, the veteran complained of 
stiffness, instability, and giving out of the right knee.  He 
indicated that he had no swelling.  Physical examination 
revealed some mild laxity over the internal lateral 
collateral ligament.  Right knee flexion was 120 degrees with 
mild pain elicited in the knee joint.  

VA outpatient treatment records dated between 1996 and 2004 
showed continued complaints of knee pain.  In testimony 
presented before the undersigned Veterans Law Judge in 
February 2002, the veteran complained of instability and pain 
in his right knee.  He also indicated that he wore a brace 
and that the right knee gave out.

In October 2002, the veteran was afforded an additional VA 
examination.  He complained of pain, stiffness, locking, and 
giving out of the right knee.  He indicated that he did not 
observe swelling or redness during flare-ups.  

He also had no episodes of dislocation, subluxation, or 
incoordination.  Physical examination showed a normal gait.  
There was no deformity, effusion, or laxity of the collateral 
ligaments.  There was no crepitation on active or passive 
motion of the right knee.  There was no apparent pain on 
active or passive motion of the knee.  Range of motion was 
from 0 to 124 degrees.  The veteran was diagnosed with 
moderate anterior instability of the right knee.

Upon VA examination in March 2003, the veteran reported right 
knee pain and stiffness.  He denied locking and swelling.  He 
also indicated there had been no episodes of dislocation or 
subluxation.  He stated he did not have incoordination.  
There was no laxity of the collateral ligaments.  There was 
no crepitation on active or passive motion.  He had range of 
motion 0 to 124 degrees.  The examiner concluded that the 
right knee disability caused no weakened movement of the 
right knee.  Excess fatigability was considered mild.  There 
was no swelling.  The examiner opined pain was visibly 
manifested on palpation along the anteromedial joint line but 
not on active or passive motion of the knee.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's right knee traumatic arthritis more closely 
approximates the criteria for the currently assigned 10 
percent disabling rating, and there is no basis for a higher 
rating at this time.  See 38 C.F.R. §§ 4.3, 4.7. 

With regard to the veteran's ACL tear, he is currently 
assigned a 10 percent rating under diagnostic code 5257.  
38 C.F.R. § 4.71a.  Considering the evidence of record, and 
in light of the applicable laws and regulations, the Board 
finds that the veteran's right knee ACL tear more closely 
approximates the criteria for the currently for the next 
higher 20 percent disabling rating, and there is no basis for 
a higher rating at this time.  See 38 C.F.R. §§ 4.3, 4.7.  In 
this regard, as delineated above, the veteran has repeatedly 
sought treatment for his right knee disability.  Most 
recently upon VA examination in October 2002, the veteran was 
diagnosed with moderate anterior instability of the right 
knee. (Emphasis added).  

While the Board finds that a 20 percent rating is warranted, 
there is no evidence of severe recurrent subluxation or 
lateral instability to warrant a 30 percent rating. 38 C.F.R. 
§ 4.71a.  Upon VA examination in March 2003,  there had been 
no episodes of dislocation or subluxation.  The examiner did 
not find any laxity of the collateral ligaments.  

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  However, 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, are 
inapplicable to ratings under Diagnostic Code 5257 because 
they are not predicated on loss of range of motion. See 
Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's right 
knee arthritis and ACL tear, and its effects on his earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent disabling for right knee 
traumatic arthritis and ACL tear. See Gilbert, supra. 


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant entitlement to increased compensation benefits 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's bilateral haring loss, right 
knee traumatic arthritis and ACL tear, and vitiligo, have not 
required frequent inpatient care, nor have they markedly 
interfered with employment.  The assigned ratings adequately 
compensate the veteran for the nature and extent of severity 
of his disabilities.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on these matters.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
vitiligo is denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee is denied.

Entitlement to an increased evaluation of 20 percent for 
right ACL tear is granted, subject to the controlling 
regulations governing monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued A VCAA notice letter to the veteran in 
connection with his current appeal in August 2003.

The arguments of the veteran and his representative are that 
his lumbosacral strain warrants a rating in excess of 20 
percent.  The Board's review of the record discloses that an 
additional VA examination is necessary in order to render a 
decision on the merits. 

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  Though the veteran was notified of the 
regulations in the January 2004 SSOC, the March 2003 VA 
examination is inadequate for evaluating the current level of 
impairment, as it does not address the new diagnostic 
criteria for evaluating disabilities of the spine. 38 C.F.R. 
§ 4.70.  The examiner is asked to address the specific 
questions set forth in the numbered paragraphs below.

Accordingly, it is necessary under the VCAA for the veteran 
to be examined for the purpose of having a medical specialist 
express an opinion as to the nature and extent of severity of 
any lumbosacral strain, which may be present. 38 U.S.C.A. 
§ 5103A(d).  A comprehensive review should be undertaken with 
opportunity for the veteran and his representative to submit 
additional evidence in support of the claim on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any lumbosacral strain 
since March 2003.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the nature and 
extent of severity of lumbosacral strain. 

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating 
disabilities of the spine, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  



Any further indicated special studies 
must be conducted.  It is requested that 
the examiner address the following 
medical issues:

(a) Does the service-connected 
lumbosacral strain involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Does the service-connected 
lumbosacral strain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbosacral strain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected lumbosacral strain, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbosacral strain.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
lumbosacral strain, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbosacral strain.  
If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale, and 
address the previous and amended criteria 
for rating disabilities of the spine. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to a 
rating in excess of 20 percent for 
lumbosacral strain.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of 
his claim for an increased evaluation for lumbosacral strain, 
and may result in a denial.  38 C.F.R. § 3.655 (2004).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



